Kane, J.,
concurs in part and dissents in part in the following memorandum. Kane, J. (concurring in part and dissenting in part). I agree with the majority that the determination is supported by substantial evidence. However, under the circumstances of this case, I would not find the penalty of revocation “shocking to one’s sense of fairness” (see Barbarita v Cuomo, 57 AD2d 939, mot for lv to app den 42 NY2d 1060). Consequently, even if, as the majority suggests, the penalty imposed is tantamount to revocation, it should not be disturbed.